Citation Nr: 1545169	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder strain with degenerative osteoarthritis prior to November 13, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1953.  These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by respiratory allergies.

2.  Prior to November 13, 2013, the Veteran's right shoulder disability was manifested by flexion at worst to 135 degrees with evidence of pain and less movement than normal; ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to shoulder level, to midway between side and shoulder level or to 25 degrees from the side were not shown.

3.  As of November 13, 2013, evidence demonstrated flexion in the Veteran's right shoulder was limited to shoulder level; ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level or to 25 degrees from the side were not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a disability rating in 10 percent for service-connected right shoulder strain with degenerative osteoarthritis prior to November 13, 2013, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In this case, the Veteran was provided with the required notice in December 2010 prior to the initial rating decision in September 2011.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The November 2012 statement of the case provided the Veteran with the relevant rating criteria and he was informed of the evidence needed to achieve a higher schedular rating.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO associated the Veteran's service treatment records, VA treatment records, and obtainable private treatment records with the evidence of record.  

In October 2013, the Board remanded the claims for further development.  The Board asked the Veteran to provide VA with the information necessary to obtain the private treatment records of Dr. M. and Dr. R. and any others who had treated him for his claimed conditions since separation from service.  In a January 2014 correspondence, the RO asked for the specific information needed to assist the Veteran in obtaining his private treatment records.  Response from the Veteran was 

not forthcoming.  If the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991). 

The Veteran was afforded appropriate VA examinations.  The examiners who conducted the August 2011  and January 2015 examinations had access to and reviewed all the evidence in the evidence of record, recorded the Veteran's subjective complaints, and provided the details necessary to evaluate the claims.  The examination reports were thorough and sufficiently detailed as to the Veteran's symptomatology.  

In his December 2012 substantive appeal, the Veteran indicated he wished to have a Board hearing at the RO.  In an August 2013 statement, the Veteran's representative withdrew that request.

The Board finds that no additional RO action to further develop the record, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an 

injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Here, the Veteran originally filed a claim for service connection for a lung condition and for allergies.  The service treatment records do not contain evidence of complaints of or treatment for allergies, although they do reveal treatment for colds and pharyngitis.  The RO sent letters in December 2010 and in December 2014 asking the Veteran to provide complete information identifying Dr. M. who purportedly treated him for allergies.  No further information or records were received.  

In October 2013, the Board remanded the claim to provide the Veteran with a VA respiratory examination to determine the nature and etiology of all respiratory disorders.  In January 2015, the Veteran underwent a VA examination.  Chronic obstructive pulmonary disorder (COPD) was diagnosed following performance of a chest x-ray.  It was noted the Veteran used an inhaler intermittently.  No other diagnoses were rendered.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the evidence of record does not show a diagnosis of allergies.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and entitlement to service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's right shoulder disability is rated for limitation of motion caused by arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this case indicates that arthritis under Diagnostic Code 5003, is the service-connected disorder, and limitation of motion of the arm, under Diagnostic Code 5201, is a residual condition.  

An initial 10 percent rating based was assigned on painful motion of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 relates to degenerative arthritis, which has been identified in the Veteran's right shoulder, and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 is for application when such limitation of motion is confirmed by objective evidence of swelling, muscle spasm, or painful motion.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation at shoulder level, and a 30 percent rating is assigned when motion is limited to 

midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  Id.  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71, Plate I (2005).  With forward elevation and abduction, range of motion for the arm is from the side of the body at zero degrees to above the head at 180 degrees, with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

In July 2011, the Veteran underwent a VA examination of his shoulder.  He complained that his right shoulder would periodically "catch" if he attempted to raise it above the shoulder level.  In addition, he had some discomfort when reaching forward with the right arm.  Instability was denied.  It was noted the Veteran moved his right arm about "in a fairly animated fashion during the interview."  No swelling, tenderness or deformity was noted.  The Veteran could flex and abduct the shoulder to 180 degrees with apparent pain, although he complained for a "catching" at 135 degrees.  It was noted the Veteran had 90 degrees of internal and external rotation without complaints.

In August 2011, another examination was conducted.  Stiffness was noted in the shoulder and it was noted that exercise prescribed by his chiropractor improved the shoulder pain.  The Veteran denied flare-ups and reported more of a "day to day pain."  He reported that he has more discomfort in the shoulder after "lots of use."  Range of motion testing was performed.  Flexion was to 135 degrees, with objective evidence of painful motion beginning at 130 degrees.  Abduction was to 120 degrees, with objective evidence of painful motion beginning at 110 degrees.  It was noted there was no additional limitation in range of motion following repetitive-use testing; however, less movement than normal and pain on movement were noted.  Localized tenderness or pain and guarding were not found.  Strength was normal.  Ankylosis was not identified.  It was noted the Veteran's shoulder disorder did not affect his ability to work.

In September 2011, the RO granted service connection and assigned a 10 percent disability rating for the Veteran's right shoulder.  

In November 2013, a private doctor, Dr. P., examined the Veteran's shoulder.  The doctor opined that the Veteran's range of motion, strength and pain had worsened since his examination in 2011.  Flexion was to 80 degrees with pain at 60 degrees.  Abduction was to 80 degrees with pain at 60 degrees.  The doctor opined:

The severity of [the Veteran's] functional loss involving his right shoulder with decreased range of motion and strength as noted in his physical examination significantly limits his abilities to perform his usual activities of daily living, especially when these factors are combined with increased shoulder fatigue and pain with use.  [The Veteran] cannot functionally raise his arm past about the shoulder level and his pain and lack of endurance on repetition makes it more difficult for him to accomplish 90 degrees. 

In an August 2015 supplemental statement of the case, the RO increased the rating for the Veteran's shoulder to 20 percent effective the date of Dr. P.'s examination, November 13, 2013. 

Upon review of the evidence, the Board finds that the currently assigned scheduler ratings are appropriate.  Prior to November 13, 2013, the evidence did not show limitation of motion of the arm to shoulder level which is what is required for an award of a 20 percent schedular rating.  For a rating in excess of 20 percent, the evidence would have to show ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level, or to 25 degrees from the side.  There is no evidence of record shows a right shoulder disability of such severity.

The impact of functional loss, weakened movement, excess fatigability, incoordination, and pain has also been considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  As noted, although pain may cause functional loss, pain in and of itself does not constitute functional loss as 

contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence does not demonstrate measurable functional loss that would equate to a loss of flexion or extension that would support the assignment of a higher disability rating caused by residuals of the right shoulder injury alone.  38 C.F.R. §§ 4.40, 4.45.  As explained, in order to receive a schedular rating in excess of 10 percent prior to November 13, 2013 or in excess of 20 percent thereafter, the evidence would have to show more severe limitation or motion or other aspects of disability which are not present in the record.  

Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as 'governing norms' which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  Prior to November 13, 2013, the Veteran's right shoulder disability was manifested by flexion at worst to 135 degrees with evidence of pain and less movement than normal.  As of November 13, 2013, evidence demonstrated flexion in the Veteran's 

right shoulder was limited to shoulder level. As discussed above, there are higher ratings available under the diagnostic codes for ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level or to 25 degrees from the side, but the Veteran's shoulder disability is not productive of such manifestations.  As such, the available schedular evaluations for his right shoulder injury residuals are inadequate and referral for an extraschedular rating is not required.  38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his right shoulder disability.  Accordingly, entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the record and further contemplation of such a rating is not warranted.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder disorder, the evidence shows no distinct periods of time during the appeal period, other than those assigned, when the Veteran's service-connected right shoulder disorder varied to such an extent that a ratings greater or less than those assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder strain with degenerative osteoarthritis prior to November 13, 2013, and in excess of 20 percent thereafter, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for allergies is denied.

An initial disability rating in excess of 10 percent for service-connected right shoulder strain with degenerative osteoarthritis prior to November 13, 2013, and in excess of 20 percent thereafter, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


